      Case: 1:18-cv-06362 Document #: 26 Filed: 03/25/19 Page 1 of 1 PageID #:62




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 RICHARD MYSLIWIEC,

      Plaintiff,                                         Case No. 1:18-cv-06362

 v.                                                      Honorable Jorge L. Alonso

 FRANKLIN COLLECTION SERVICE,                            Honorable Jeffrey Cummings
 INC.,                                                   Magistrate Judge

 Defendant.

                   JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

        The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) hereby stipulate, to the Dismissal With Prejudice of this Action,

including all claims and counterclaims stated herein against all parties, with each party to bear its

own attorney’s fees and costs.

 DATED: March 25, 2019                               Respectfully submitted,

 /s/ Joseph S. Davidson                              /s/ Justin M. Penn

 Joseph S. Davidson                                  Justin M. Penn
 Mohammed O. Badwan                                  Whitney S. Goldin
 SULAIMAN LAW GROUP, LTD.                            HINSHAW & CULBERTSON LLP
 2500 South Highland Avenue                          151 North Franklin Street
 Suite 200                                           Suite 2500
 Lombard, Illinois 60148                             Chicago, Illinois 60606
 +1 630-575-8181                                     +1 312-704-3157
 jdavidson@sulaimanlaw.com                           +1 312-704-3718
 mbadwan@sulaimanlaw.com                             jpenn@hinshawlaw.com
                                                     wgoldin@hinshawlaw.com
 Counsel for Richard Mysliwiec
                                                     Counsel for Franklin Collection Service, Inc




                                                 1
